Case 2:20-bk-18938-BR        Doc 7 Filed 10/06/20 Entered 10/06/20 09:07:47              Desc
                             Main Document     Page 1 of 4



 1 David M. Goodrich
   650 Town Center Drive, Suite 600
 2 Costa Mesa, CA 92626
   Telephone: (714) 966-1000
 3

 4 Chapter 7 Trustee

 5

 6                              UNITED STATES BANKRUPTCY COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8                                     LOS ANGELES DIVISION
 9

10 In re                                               Case No. 2:20-bk-18938-BR
                                                       Chapter 7
11 FEEL GOOD VENTURES, INC
                                                       NOTICE OF (1) CONDUCTING OF
12                 Debtor(s).                          §341(a) MEETING OF CREDITORS BY
                                                       ZOOM; AND (2) DOCUMENTS
13                                                     REQUIRED TO BE SUBMITTED TO
                                                       TRUSTEE 7 DAYS BEFORE §341(a)
14                                                     MEETING OF CREDITORS
15                                                     Date: October 29, 2020
                                                       Time: 10:00 a.m.
16                                                     Place: Zoom Meeting
17

18 TO ALL INTERESTED PARTIES:
19          PLEASE TAKE FURTHER NOTICE the §341(a) meeting of creditors (referred to
20 herein as "§341(a) meeting") will be conducted BY ZOOM.

21
            PLEASE TAKE FURTHER NOTICE THAT prior to the meeting, you should install
22
     the Zoom application on your electronic device. If you are having issues with Zoom or questions
23
     regarding the meeting, please contact the Trustee's administrator at lrobles@wgllp.com.
24

25          PLEASE TAKE FURTHER NOTICE THAT to join the Zoom meeting, parties should

26 use the following url link, meeting ID, passcode and, if joining by telephone, the following

27 telephone number(s):

28
Case 2:20-bk-18938-BR        Doc 7 Filed 10/06/20 Entered 10/06/20 09:07:47                 Desc
                             Main Document     Page 2 of 4



 1            https://us02web.zoom.us/j/85225552890?pwd=TjNkd2FVUU9LVlczeHFSVWpHejZHZ
              z09
 2
     Meeting ID: 852 2555 2890
 3 Passcode: 919304

 4
     Dial by your location (the preceding meeting ID and passcode are necessary to access by phone)
 5      +1 669 900 6833 US (San Jose)
        +1 253 215 8782 US (Tacoma)
 6      +1 346 248 7799 US (Houston)
        +1 301 715 8592 US (Germantown)
 7      +1 312 626 6799 US (Chicago)
 8      +1 929 205 6099 US (New York)

 9      Find your local number: https://us02web.zoom.us/u/kc3XX1IrrY

10          PLEASE TAKE FURTHER NOTICE THAT the following documents must be sent to
11 the Trustee’s office at least seven (7) days prior to the §341(a) meeting. The preferred method for

12
     producing documents is through the Stretto portal system: https://documentportal.stretto.com.
13
     Documents will be accepted by email or regular mail, provided they are timely received. If
14
     documents are not received timely, the §341(a) meeting may be continued.
15

16              •   The Debtor's most recently filed tax return, any bank statement(s) for each bank

17                  deposit account for the three-month period preceding the bankruptcy filing, any
18                  mortgage statements for any property the Debtor holds an interest in, if applicable,
19
                    and proof of insurance for all personal and real property; and
20
                •   Color copies of a government issued identification card (i.e., driver's license) and a
21
                    government or employer issued document evidencing the Debtor's entire social
22

23                  security number (social security card, medicare card, W2 or 1099); and

24              •   Completed questionnaire. The questionnaire has sent to your attorney. If you are

25                  representing yourself, the questionnaire has been sent to you; and
26
                •   Completed domestic support questionnaire, if child support or alimony support has
27
                    been ordered by a court to be paid by the Debtor, even if payments are current. If
28


                                                       2
Case 2:20-bk-18938-BR       Doc 7 Filed 10/06/20 Entered 10/06/20 09:07:47                 Desc
                            Main Document     Page 3 of 4



 1                this applies to you, please contact the Trustee's office to obtain a copy of the

 2                domestic support questionnaire.
 3
              •   If you are a business debtor, copies of profit and loss statements and balance sheets
 4
                  for 2018, 2019 and 2020 (year-to-date)
 5

 6

 7   DATED: October 6, 2020                      /s/ David M. Goodrich
                                                 David M. Goodrich
 8                                               Chapter 7 Trustee

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                     3
Case 2:20-bk-18938-BR                  Doc 7 Filed 10/06/20 Entered 10/06/20 09:07:47                         Desc
                                       Main Document     Page 4 of 4



 1                                             PROOF OF SERVICE OF DOCUMENT

 2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

 3 650 Town Center Drive, Suite 600, Costa Mesa, CA 92626

 4 A true and correct copy of the foregoing document entitled (specify): NOTICE OF (1) CONDUCTING OF §341(a)
     MEETING OF CREDITORS BY ZOOM; AND (2) DOCUMENTS REQUIRED TO BE SUBMITTED TO
 5   TRUSTEE 7 DAYS BEFORE §341(a) MEETING OF CREDITORS will be served or was served (a) on the judge
     in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
     General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
 7   On October 6, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
     that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
 8   stated below:
 9
          •    Sanaz Sarah Bereliani    berelianilaw@gmail.com, chris@berelianilaw.com;r48595@notify.bestcase.com
10
          •    David M Goodrich (TR) dgoodrich@wgllp.com,
               c143@ecfcbis.com;dgoodrich11@ecf.axosfs.com;lrobles@wgllp.com
11
          •    United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
12
     2. SERVED BY UNITED STATES MAIL:
13 On , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
     proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
14   postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
     will be completed no later than 24 hours after the document is filed.
15
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
16 method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on , I served the following
     persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
17 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
     that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document
18 is filed.
19 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

20

21      October 6, 2020                     Lorraine L. Robles                       /s/ Lorraine L. Robles
        Date                                Printed Name                             Signature
22

23

24

25

26

27

28


                                                                   4
